IN THE SUPREME COURT, STATE OF WYOMING

                                            2015 WY 107

                                                                       APRIL TERM, A.D. 2015

                                                                                  August 17, 2015

IN THE MATTER OF THE
WORKERS’ COMPENSATION
CLAIM OF:

SHERI EATON,

Appellant,
(Petitioner)
                                                           S-14-0300
v.

STATE OF WYOMING ex rel.
DEPARTMENT OF WORKFORCE
SERVICES, WORKERS’
COMPENSATION DIVISION,

Appellee
(Respondent).

                     Appeal from the District Court of Washakie County
                           The Honorable Robert E. Skar, Judge

Representing Appellant:
      Donna D. Domonkos, Domonkos Law Office, LLC, Cheyenne, Wyoming

Representing Appellee:
      Peter K. Michael, Wyoming Attorney General; John D. Rossetti, Deputy Attorney
      General; Michael J. Finn, Senior Assistant Attorney General; Samantha Caselli,
      Assistant Attorney General

Before BURKE, C.J., and HILL, KITE*, DAVIS, FOX, JJ.

* Justice Kite retired from judicial office effective August 3, 2015, and pursuant to Article 5, § 5 of the
Wyoming Constitution and Wyo. Stat. Ann. § 5-1-106(f) (LexisNexis 2015) she was reassigned to act on
this matter on August 4, 2015.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
DAVIS, Justice.

[¶1] The Wyoming Workers’ Compensation Division (Division) denied several
benefits and bills submitted by Sheri Eaton, which she claimed were related to a 2010
workplace injury resulting from an incident there. Ms. Eaton then requested a contested
case hearing before the Office of Administrative Hearings (OAH). After considering the
evidence presented, the OAH determined that Ms. Eaton did not prove that her injury was
related to the workplace event. It also upheld the final determination by the Division
ceasing payments for temporary total disability benefits and mental health treatment six
months after reaching maximum medical improvement. Ms. Eaton then appealed to the
district court, which affirmed the OAH’s decision.

[¶2] Ms. Eaton challenges the district court’s decision in this appeal. She claims the
hearing examiner’s decision to uphold the Division’s determination is unsupported by
substantial evidence and is arbitrary and capricious.

[¶3] After examining the briefs, appellate record, and controlling law, this Court has
determined unanimously to enter an abbreviated opinion affirming the district court’s
order pursuant to W.R.A.P. 9.06.1

                                               ISSUES

[¶4]   Ms. Eaton states the issues on appeal as follows:

               1.     Whether the OAH’s decision is supported by
               substantial evidence.

               2.     Whether the decision of the OAH denying Ms. Eaton’s
               request for benefits is arbitrary and capricious.

                                   STANDARD OF REVIEW

[¶5] Our standard of review in an appeal taken from a district court’s review of an
administrative agency’s decision has been oft stated, see Guerrero v. State ex rel. Dep’t
of Workforce Servs., Workers’ Comp. Div., 2015 WY 88, ¶ 11, 352 P.3d 262, 265-66
(Wyo. 2015), and need not be restated here.




1
  Specifically, W.R.A.P. 9.06(a)(1)-(2) apply in this case. Thus, in accordance with W.R.A.P. 9.06(b),
this abbreviated opinion provides the ultimate disposition without a detailed statement of facts or law.
Rule 9.06 was amended effective July 1, 2015.


                                                    1
                                     ULTIMATE DISPOSITION

Substantial Evidence

[¶6] “A worker’s compensation claimant has the burden of proving all of the essential
elements of his claim by a preponderance of the evidence.” Guerrero, ¶ 15, 352 P.3d at
266 (quoting State ex. rel. Wyo. Workers’ Safety & Comp. Div. v. Slaymaker, 2007 WY
65, ¶ 13, 156 P.3d 977, 981 (Wyo. 2007)). To qualify for worker’s compensation
benefits, an employee must demonstrate he suffered a compensable injury, as defined in
Wyo. Stat. Ann. § 27-14-102(a)(xi) (LexisNexis 2015).2 Under the statutory definition of
injury, the claimant has the burden of “establishing the cause of the condition for which
compensation is claimed and proving that the injury arose out of and in the course of
employment.” Guerrero, ¶ 15, 352 P.3d at 267 (quoting Hanks v. City of Casper, 2001
WY 4, ¶ 6, 16 P.3d 710, 711 (Wyo. 2001)).

[¶7] The claimant must show that there is a causal connection to a reasonable degree of
medical probability. Guerrero, ¶ 15, 352 P.3d at 267. This commonly requires expert
medical testimony that it is more probable than not that the work contributed in a material
fashion to the precipitation, aggravation or acceleration of the injury. Id. With all
witnesses, the OAH examiner must make credibility determinations. See Newman v.
State ex rel. Dep’t of Workforce Servs., Workers’ Safety & Comp. Div., 2015 WY 14, ¶ 9,
341 P.3d 1066, 1069 (Wyo. 2015) (“We defer to the hearing examiner’s determination of
witness credibility unless it is clearly contrary to the overwhelming weight of the
evidence.”); see also Robbins v. State ex rel. Wyoming Workers’ Safety & Comp. Div.,
2003 WY 29, ¶ 20, 64 P.3d 729, 733 (Wyo. 2003) (“The hearing examiner is the fact-
finder in a worker’s compensation case and is, consequently, charged with determining
the witnesses’ credibility.”).

[¶8] We have carefully reviewed the complete record and are confident that the OAH
hearing examiner’s conclusion that Ms. Eaton did not satisfy her burden of proving that
the injuries for which she claimed worker’s compensation benefits were caused by the
work-related accident is not contrary to the overwhelming weight of the evidence, and is,
therefore, supported by substantial evidence.
2
    “Injury” is defined as:

                   [A]ny harmful change in the human organism other than normal aging
                   and includes damage to or loss of any artificial replacement and death,
                   arising out of and in the course of employment while at work in or about
                   the premises occupied, used or controlled by the employer and incurred
                   while at work in places where the employer’s business requires an
                   employee’s presence and which subjects the employee to extrahazardous
                   duties incident to the business.

Wyo. Stat. Ann. § 27-14-102(a)(xi).


                                                       2
Arbitrary and Capricious

[¶9] The arbitrary and capricious standard of review is not easily categorized to a
particular standard; rather, it provides a safety net to catch agency action that prejudices a
party’s substantial rights or is contrary to the other review standards. In re Vandre, 2015
WY 52, ¶ 21, 346 P.3d 946, 953 (Wyo. 2015). It applies, inter alia, if the agency failed
to provide appropriate findings of fact or conclusions of law. Id.

[¶10] After a solicitous examination of the OAH’s 53-page Findings of Fact,
Conclusions of Law and Order, and a detailed review of the record, we agree with the
district court that the OAH’s determination was not arbitrary or capricious.

[¶11] Affirmed.




                                               3